DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 and 06/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing(s) filed on 06/11/2020 are accepted by the Examiner.

Examiner's Statement of Reason for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Method for collaborative learning of an artificial neural network without disclosing training data.
Claim 1 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches  “A method for federative learning of a model of an artificial neural network, the model being characterised by parameters giving synaptic coefficients of said network, the method making use of a plurality of N data suppliers (DS,...,DS,) each having a distinct set of learning data (S,..., SN) and an aggregation platform (FP), said method beginning with an initialisation step to initialise the parameters of the model, and proceeding with a plurality of successive iterations, each iteration updating the parameters of a current model of the neural network, wherein: in the initialisation step, the data suppliers share the private key and the public key of a homomorphic cryptosystem (HE.sk,HE.pk), each data supplier also generating a secret stream encryption key, KAr , and transmitting the public key of the homomorphic cryptosystem encrypted using said secret key, Enc (K", ,HE.pk) to the aggregation platform; and wherein each iteration 1, the aggregation platform selects a sub-plurality M ; N of data suppliers and transmits the parameters of the current model, homomorphically encrypted, Enc(w',HE.pk), to the M data suppliers; each selected data supplier decrypts the parameters thus encrypted using the private key of the homomorphic cryptosystem, trains the current model on its learning data set to obtain a partial model; each selected data supplier, DS4, encrypts the parameters of the partial model using his secret key, K",,, and transmits the parameters of the partial model thus encrypted, Enc (w, K,), to the aggregation platform; the aggregation platform transcrypts parameters of the partial models to the different selected data suppliers, to obtain these same parameters encrypted in the homomorphic domain; the aggregation platform combines, in the homomorphic domain, parameters of the partial models obtained by the different data suppliers, to obtain the parameters of a new current model encrypted in the homomorphic domain; and, when a stop criterion is satisfied, each data supplier decrypts the parameters of the last current model using the private key of the homomorphic cryptosystem, to obtain a final model, trained on the reunion of said learning data sets” along with all other limitations as required by independent claim 1.
Specifically, the closest prior art, Soon-Shiong et al. (2016/0105402), Vion-Dury (8,473,740), Nabeel et al. (2012/0201378) and Baracaldo Angel et al. (2020/0358599), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-5 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL AMBAYE/Examiner, Art Unit 2433            

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433